..El Juez Asociado Señor Wole,
emitió la opinión del tribunal.
Una denuncia que alega que los vecinos fueron alarmados por un escándalo y una riña, informa suficientemente a un acusado de que se le imputa el becbo de haber perturbado la paz de algún “vecindario o individuo,” según prescribe el artículo 368 del Código Penal.
*345La declaración de un policía de que el acusado Labia estado peleando; que el testigo sintió un escándalo y que se aglomeraron muchas personas debido a la perturbación de la paz, es prueba tendente a demostrar una alteración de la paz en violación del referido artículo. El testigo dijo que llegó cuando estaban en la terminación de la lucha.
Aunque si se hubiera formulado objeción tal vez la manifestación de que el acusado estaba peleando podría ser excluida como prueba de referencia, a falta de objeción la prueba fué satisfactoria. Falero et al. v. Falero, 15 D.P.R. 118. De haberse objetado, el hecho de la lucha pudo haber sido probado de otro modo.
Aun cuando la supuesta prueba. de referencia hubiera sido excluida, — en lo que el testigo pudo observar — , la actitud del acusado y otros hombres que salieron de la casa donde el escándalo surgió, la posición y actitud de la aglomeración de gente, era prueba circunstancial de la cual la corte pudo inferir la existencia de una perturbación de la paz por el acusado.
La única objeción a la prueba, sin embargo, fué que no tendió a probar una perturbación de la paz de ninguna persona. La defensa misma presentó el hecho de personas que se aglomeraban debido al escándalo, tarde en la noche.
. No encontramos ningún error en la sentencia condenato-ria, la cual debe ser confirmada.